1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT

9                          EASTERN DISTRICT OF CALIFORNIA

10
11   RAFAEL ARROYO,                             Case No.: 2:21-cv-00260-MCE-CKD

12                 Plaintiff,                   ORDER STAYING FURTHER
                                                PROCEEDINGS AND DEADLINES
13            v.

14   110 F STREET LLC,                         Responsive Deadline: May 10, 2021

15                 Defendant.                  Trial Date: TBD
                                               Final Pretrial Conference: TBD
16
17
18
19
20
21
22
23
24
25
26
27
28


     69089450v.1
1             Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and
2    Deadlines, and good cause appearing, the Court ORDERS:
3    1.       All dates, deadlines, and further activity in this case are stayed pending decisions
4    by the Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-154, Arroyo v.
5    JWMFE Anaheim, LLC, No. 21-55237, and Garcia v. Gateway Hotel L.P., No 21-55227
6    (collectively, “Appeals”).
7    2.       The Parties shall submit a joint status report within fourteen (14) days after the
8    opinion in the last of the three cases cited herein is issued, which informs the Court how
9    the parties intend to proceed with this case in light of the rulings in the Appeals.
10            IT IS SO ORDERED.
11   Dated: April 27, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     69089450v.1
